Case 2:03-cr-00197-RAJ Document 337 Filed 07/22/20 Page 1 of 13 PageID# 1531

                                                                                     FILED

                      IN THE UNITED STATES DISTRICT COURT
                                                                                  JUL 2 2 2020
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Norfolk Division
                                                                             CLEnK, U.S. DISTRICT COURT
                                                                                    NORFOLK. VA




                      Petitioner,

V.                                                   CRIMINAL ACTION NO. 2:03-cr-197



UNITED STATES OF AMERICA,

                      Respondent.


                         MEMORANDUM OPINION Am ORDER


       Before the Court is Michael J. Bellamy's ("Petitioner") Motion for a Reduction in

Sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). ECF No. 315.

                       I. FACTUAL AND PROCEDURAL HISTORY


       On December 18, 2003, Petitioner and six of his co-defendants were named in a 61 count

indictment accusing them of 29 robberies between December 2, 2002 and September 30, 2003.

ECF No. 1; see also ECF No. 317 at           9-17 (summarizing Petitioner's offense conduct).

Petitioner was charged with a total of 22 counts for his role in 10 of the robberies. ECF No. 1.

On March 16, 2004, Petitioner pleaded guilty to Count 18, Interference with Commerce by

Threats or Violence, in violation of 18 U.S.C. § 1951 ("Hobbs Act Robbery"); Count 19, Using,

Carrying, and Possessing Firearms During and in Relation to, and in Furtherance of, a Crime of

Violence, in violation of 18 U.S.C. § 924(c)(1 )(A)(ii); Count 24, Interference with Commerce by

Threats or Violence, in violation of 18 U.S.C. § 1951; and Count 25, Using, Carrying, and

Possessing Firearms During and in Relation to, and in Furtherance of, a Crime of Violence, in

violation of 18 U.S.C. § 924(c)(l)(A)(ii) and (c)(l)(C)(i). On June 8, 2004, this Court sentenced



                                                1
Case 2:03-cr-00197-RAJ Document 337 Filed 07/22/20 Page 2 of 13 PageID# 1532



Petitioner to a total term of 430 months, consisting of 46 months on Counts 18 and 24 to be

served concurrently, 84 months on Count 19 to be served consecutively, and a term of 300

months on Count 25 to be served consecutively. ECF No. 101. To date, Petitioner has been

incarcerated for over 16 years and is scheduled to be released on August 21,2034.

       On May 20, 2020 Petitioner filed his pro se Motion for Sentence Reduction. ECF No.

315. On May 21, 2020 the Court ordered the appropriate responses to Petitioner's Motion. ECF

No. 316. Petitioner, through counsel, responded to the Court's Order on June 5, 2020. ECF No.

327. The Government responded in opposition on June 22, 2020. ECF No. 329. Petitioner replied

on June 29, 2020 ECF No. 331. The Government has also filed a Motion to Hold Petitioner's

Motion Abeyance, pending a ruling from the United States Court of Appeals for the Fourth

Circuit ("Fourth Circuit") on the Court's Order in United Stales v. McCoy. 2020 WL 2728225

(E.D. Va. May 26, 2020)(granting compassionate release to one of Petitioner's codefendants).

ECF No. 333. This matter is ripe for disposition.

                                   II. LEGAL STANDARD


       Relevant to the issue of sentence reductions, the text of 18 U.S.C. § 3582(c)(1)(A)

provides the following:

       the court, upon motion of the Director of the Bureau of Prisons, or upon motion of
       the defendant after the defendant has fully exhausted all administrative rights to
       appeal a failure of the Bureau of Prisons to bring a motion on the defendant's
       behalf or the lapse of 30 days from the receipt of such a request by the warden of
       the defendant's facility, whichever is earlier, may reduce the term of
       imprisonment (and may impose a term of probation or supervised release with or
       without conditions that does not exceed the unserved portion of the original term
       of imprisonment), after considering the factors set forth in section 3553(a) to the
       extent that they are applicable, if it finds that-
              (I) extraordinary and compelling reasons warrant such a reduction;
               or

              (II) the defendant is at least 70 years of age, has served at least 30
              years in prison, pursuant to a sentence imposed under section
              3559(c), for the offense or offenses for which the defendant is
Case 2:03-cr-00197-RAJ Document 337 Filed 07/22/20 Page 3 of 13 PageID# 1533




                 currently imprisoned, and a determination has been made by the
                 Director of the Bureau of Prisons that the defendant is not a danger
                 to the safety of any other person or the community, as provided
                 under section 3142(g);

         and that such a reduction is consistent with applicable policy statements issued by
         the Sentencing Commission.

         Accordingly, the text of§ 3582(c)(1)(A) allows a district court to reduce a sentence upon

a petitioner's motion with the following findings:(1) a reduction is supported by the application

of the § 3553(a) factors;(2) the petitioner has achieved compliance with the 30 day exhaustion

requirement, absent circumstances justifying its waiver;' (3) the petitioner has made a

demonstration satisfying the requirements of either subsection (c)(l)(A)(i) or (c)( 1 )(A)(ii); and

(4) the reduction is consistent with the applicable policy statements issued by the Sentencing

Commission.


                                              III. DISCUSSION


A. Consideration of the § 3S53(a) Factors

         In considering a term of imprisonment, courts must comply with 18 U.S.C. § 3553(a),

which enumerates several factors designed to create a sentence that is "sufficient but not greater

than necessary." The Formerly Incarcerated Reenter Society Transformed Safely Transitioning

Every Person Act ("FIRST STEP Act") discontinued the former practice of "stacking" multiple

convictions under 21 U.S.C. § 924(c)(1)(A) for firearms violations during a crime of violence



'Petitioner submitted his request for compassionate release to the Bureau of Prisons on April 6, 2020. ECF No. 327
at 3. The Bureau of Prisons summarily rejected his request without consideration. Id. Accordingly, the exhaustion
requirement is satisfied. The Government contends that Petitioner has not satisfied the exhaustion requirement. In
support, they offer the Bureau of Prisons rejection of Petitioner's administrative request for compassionate release.
ECF No. 329-1. The administrative rejection fails to consider the existence of any extraordinary and compelling
reason beyond a narrow and outdated interpretation of § 3582(c)(1)(A). See generally United Stales v. Mattmait,
2020 WL 806121 (D. Utah Feb. 18, 2020)(discussing the Bureau of Prisons' institutionalized refusal to consider
any nonmedical justification for compassionate release). Based on the Bureau of Prisons' narrow interpretation of
compassionate release, the Court finds that subjecting Petitioner to the administrative appeals process would be
futile. See Potdios v. United Stales, 2020 WL 1922775, at *1 (E.D. Va. Apr. 21, 2020)(holding that the exhaustion
requirement may be waived with a finding of futility).
Case 2:03-cr-00197-RAJ Document 337 Filed 07/22/20 Page 4 of 13 PageID# 1534




before a prior conviction under the same subsection became final. See 21 U.S.C. § 924(c)(1)(C)

(requiring a prior conviction under § 924(c)(1)(A) to be final before a defendant may be

sentenced to a mandatory minimum of 25 years for a subsequent violation). Accordingly, there

exists an inherent disparity between individuals sentenced pursuant to § 924(c)(1)(C) for

multiple firearm offenses occurring within the same indictment prior to the passage of the FIRST

STEP Act and individuals sentenced for multiple violations of § 924(c)(1)(A) in the same

indictment after the enactment of the new law.


       In this case, Petitioner pleaded guilty to two violations of § 924(c)(1)(A) for twice

brandishing a firearm during the commission of two crimes of violence within the same

indictment. Petitioner's Criminal History Category was 111 and his Total Offense Level was just

21, but his stacked gun convictions yielded a total mandatory term of 384 months for Counts 19

and 25. ECF No. 317 at 36. In total, Petitioner faced a mandatory minimum of430 months at his

original sentencing based on the application of the statutory mandatory minimum on Counts 19

and 25 and the mandatory sentencing guidelines on Counts 18 and 24. Id If he were sentenced

today. Petitioner would be subjected to a mandatory minimum of 168 months on Counts 19 and

25, with a total advisory guidelines range of 214-225 months. See United States v. Booker, 543

U.S. 220(2005)(holding the Sentencing Guidelines advisory, rather than mandatory).

       A reduction of Petitioner's sentences on Counts 19 and 25, to terms of 84 months each,

consecutive, is consistent with the § 3553(a) factors, especially § 3553(a)(2)(A)("the need for

the sentence imposed...to reflect the seriousness of the offense, to promote respect for the law,

and to provide just punishment for the offense") and § 3553(a)(6) ("the need to avoid

unwarranted sentencing disparities among defendants with similar records who have been found

guilty of similar conduct"); see also United States v. Urkevich, 2019 WL 6037391, at *2 (D.
Case 2:03-cr-00197-RAJ Document 337 Filed 07/22/20 Page 5 of 13 PageID# 1535



Neb. Nov. 14, 2019)(reducing three "stacked" firearm counts from 660 months to 180 months

because the petitioner's former sentence was 40 years longer than the sentence he would have

likely received under current law). Petitioner's codefendant was also granted compassionate

release after pleading guilty to similar charges 16 years ago. McCoy, 2020 WL 2728225, at *6.

       In addition to the legal disparity between individuals sentenced before and after the

elimination of the "stacking" provision and between Petitioner and his codefendant. Petitioner

has displayed a solid record of rehabilitation during his stint in federal prison. His security

classification has steadily decreased since he was sentenced 16 years ago and he has obtained

employable skills, participated in rehabilitative programming, and made payments toward his

share of the restitution order. ECF No. 327 at 12-13. In a previous grant of compassionate

release. Petitioner's codefendant was credited for similar positive indicators of his rehabilitation.

McCoy, 2020 WL 2728225, at *3. Further, Petitioner's clear acceptance of responsibility,

independent of the actions of his co-defendants and gives the Court optimism that he will fulfill

the balance of the restitution order even more efficiently upon release.

       An examination of Petitioner's presentence report reveals that his teenage years were

troubled, marked by his dropping out of high school, abuse of drugs, and struggles to sustain

gainful employment. ECF No. 317 at        78-86. Petitioner is clearly a different person at 37 years

old than he was at his involvement in these crimes at age 21. See generally Miller v. Alabama,

567 U.S. 460, 472 n. 5 (2012)(discussing "an ever-growing body of research in developmental

psychology and neuroscience" supporting the United States Supreme Court's juvenile sentencing

jurisprudence). Petitioner was not a juvenile at the time of his offenses and principles ofjuvenile

law certainly do not apply to his unjustifiable actions and the resulting sentence. However, he

has demonstrated a reformed decision-making process during his term of incarceration, as
Case 2:03-cr-00197-RAJ Document 337 Filed 07/22/20 Page 6 of 13 PageID# 1536




evidenced by his steady payments toward fiilfillment of restitution and sustained record of

employment in prison. Id. at 472 (discussing "the prospect that as the years go by and

neurological development occurs, his deficiencies will be reformed")(internal citations omitted).

In sum, the structural disparity between § 924(c) defendants sentenced to stacked terms, as well

as an individualized application of the § 3553(a)factors support a sentence reduction.

       The Government contends that Petitioner's crimes, in combination with two violations of

institutional rules during his term of his incarceration, are severe enough to preserve Petitioner's

sentence under the § 3553(a)factors after the FIRST STEP Act's elimination of"stacking." ECF

No. 329 at 27-28. Contrary to the Government's assertions. Petitioner's two nonviolent

institutional violations are not enough to preclude his request for compassionate release. See

Jones V. United States, 431 F. Supp. 3d 740, 753 (E.D. Va. Jan. 6, 2020)(granting a sentence

reduction under § 3582(c)(1)(B) to a petitioner who had a few relatively minor institutional

violations and was not a management problem). In the context of this motion for compassionate

release, the institutional violations at issue do not justify the sentencing disparity between two

stacked § 924(c) convictions and two unstacked convictions under the current version of that

statutory scheme. While these institutional violations are not to be condoned, they would

ordinarily result in the loss of good time credit on the administrative level, not the mandated

affirmance of Petitioner's original prison sentence when there are otherwise grounds for

compassionate release.

B. The Scope of the Court's Statutory Authority Pursuant to § 3582(c)(1)(A)

       Notwithstanding the foregoing consideration of the 3553(a) factors. Congress declined to

retroactively apply the elimination of the "stacking provision" to individuals convicted prior to

December 21, 2018. FIRST STEP Act, § 403, Pub. L. No. 115-391, 132 Stat. 5194 (2018).
Case 2:03-cr-00197-RAJ Document 337 Filed 07/22/20 Page 7 of 13 PageID# 1537




Accordingly, the Court has no authority to retroactively apply § 403 of the FIRST STEP Act to

automatically reduce Petitioner's sentence solely based on the elimination of the stacking

provision. Urkevich, 2019 WL 6037391, at *1. However, Petitioner may still demonstrate

"extraordinary and compelling reasons" supporting a reduction, pursuant to § 3582(c)(1)(A)

despite the fact that he cannot automatically qualify for retroactive relief under the FIRST STEP

Act.


       The parties dispute whether the grant of a sentence reduction in favor of Petitioner is

supported by the text of § 3582(c)(1)(A). Specifically, the parties disagree on the following

issues:(1) whether the statutory authority to grant a sentence reduction is precluded by U.S.S.G.

§ IB 1.13 as the relevant Sentencing Commission policy statement in the instant case; and (2)

whether Petitioner has demonstrated "extraordinary and compelling reasons" warranting a

reduction under the statutory standard and the standards articulated in U.S.S.G § 131.13, to the

extent U.S.S.G. § 131.13 is applicable. Accordingly, this Order clarifies the appropriate legal

standard for compassionate release under § 3582(c)(1)(A) and applies that standard to the

Petitioner's Motions.

       Section 3582(c)(l)(A)(i) allows for sentence reductions upon consideration of "a

combination of factors, including but not limited to those listed in [U.S.S.G § 131.13 n. 1 (A)-

(C)], in evaluating a petitioner's request for a sentence modification." Poulios v. United States,

2020 WL 1922775, at *2 (E.D. Va. Apr. 21, 2020). U.S.S.G § 131.13 is merely advisory to a

district court's definition of "extraordinary and compelling reasons." See United States v. Lisi,

2020 WL 881994, at *3 (S.D.N.Y. Feb. 24, 2020) ("the Court may independently evaluate

whether [petitioner] has raised an extraordinary and compelling reason for compassionate release

... [but § 131.13's policy statement] remain[s] as helpful guidance to courts...."); United States v.
Case 2:03-cr-00197-RAJ Document 337 Filed 07/22/20 Page 8 of 13 PageID# 1538




Fox, 2019 WL 3046086, at *3 (D. Me. July 11, 2019) ("the Commission's existing policy

statement provides helpful guidance on the factors that support compassionate release, although

it is not ultimately conclusive").

       Prior to the amendment of § 3582(c)(1)(A) with the FIRST STEP Act, a petitioner

seeking compassionate release was precluded from filing a motion seeking relief without

approval from the Bureau of Prisons. See United States v. Beck, 425 P. Supp. 3d 573, 577-78

(M.D.N.C. 2019)("[bjefore passage of the First Step Act of 2018, district courts could grant

compassionate release sentence reductions only upon a motion by the BoP director"). In contrast,

the current law allows an individual in federal prison to directly petition the district court for

relief. See § 3582(c)(1)(A). The purpose of this change is "Increasing the Use and Transparency

of Compassionate Release" by removing the nearly impenetrable barrier formerly presented by

the Bureau of Prisons. FIRST STEP Act, § 603(b), 132 Stat. at 5239; United States v. Brown,

411 F. Supp. 3d 446, 448 (S.D. Iowa Oct. 8, 2019); see also United States v. Rodriguez, 2020

WL 1627331, at *7 (E.D. Pa. Apr. 1, 2020)("BOP's 'compassionate release program had been

poorly managed and implemented inconsistently, ... resulting in eligible inmates ... not being

considered for release, and terminally ill inmates dying before their requests were decided.'").

       However, in defining "other reasons" that may satisfy the requirements of §

3582(c)(l)(A)(i) pursuant to its statutory authority under the same section, the Sentencing

Commission's current policy statement assumes that the Bureau of Prisons still has veto power

over such miscellaneous requests for a sentence reduction before they reach the district court.

See U.S.S.G. § 1B1.13 n. 1 (D). Approval of the Bureau of Prisons as a prerequisite to the

district court's review of sentence reduction petitions plainly violates the intent of Congress in

passing the FIRST STEP Act and the textual commands of § 3582(c)(1)(A). See § 3582(c)(1)(A)



                                                8
Case 2:03-cr-00197-RAJ Document 337 Filed 07/22/20 Page 9 of 13 PageID# 1539




(allowing a defendant to bring a motion to reduce his or her sentence without the approval of the

Bureau of Prisons). Accordingly, the Court has the statutory authority to define the contours of

the "extraordinary and compelling reasons" for a sentence reduction and is not constrained by the

Bureau of Prisons' interpretation of § 3582(c)(1)(A) via U.S.S.G. § 1B1.13.

        The Government's arguments on the contours of § 3582(c)(l)(A)(i) can be summarized

into the following major points: (1)"only the Bureau of Prisons has the authority to determine

whether any other reason is 'extraordinary and compelling'" under a rigid application of

U.S.S.G. § IB 1.13 n. (D);(2) only the Sentencing Commission can assess the adequacy of its

own policy statements; and(3)the logical reasoning within Dillon v. United States, 560 U.S. 817

(2010) requires that any reduction under § 3582(c)(1)(A) be consistent with Sentencing

Commission policy statements. Once again, this position overlooks the explicit removal of the

discretionary veto power over sentence reduction requests formerly vested with the Bureau of

Prisons within § 3582(c)(1)(A). Additionally, final authority over a request for a sentence

reduction has always been within the purview of the district court, not the Bureau of Prisons.

United States v. Maumau, 2020 WL 806121, at *3 n. 5 (D. Utah Feb. 18, 2020)("[t]he courts

have never been a rubber stamp for compassionate release decisions made by the Bureau of

Prisons...[§ 3582(c)(1)(A) as amended by the FIRST STEP Act] is not a new grant of discretion;

it is merely an increased opportunity to exercise that discretion"). In sum, in amending §

3582(c)(1)(A), Congress intended to remove the Bureau of Prisons from its former role as a

gatekeeper over compassionate release petitions, not entrench the delegation of compassionate

release decisions to the Bureau of Prisons through the Sentencing Commission. Accordingly, the

Court understands its discretion to be defined by the text § 3582(c)(1)(A) as amended by the

FIRST STEP Act, rather than the Bureau of Prisons' past practices or a policy statement from the
Case 2:03-cr-00197-RAJ Document 337 Filed 07/22/20 Page 10 of 13 PageID# 1540




Sentencing Commission that is in inherent conflict with the relevant statutory text.

       A district court's discretion is still limited by the following statutory commands:(1) the

relevant factors set forth in 18 U.S.C. § 3553(a);(2) a finding of"extraordinary and compelling

reasons," the extremely high standard set forth in § 3582(c)(l)(A)(i); and (3)"[t]he rehabilitation

of the petitioner alone shall not be considered an extraordinary and compelling reason," another

congressional directive within 28 U.S.C. § 994(t). Additionally, courts are still not permitted to

modify "stacked" gun sentences simply because of the FIRST STEP Act's prospective

modification of§ 924(c)(1)(C).

       Moreover, the Sentencing Commission maintains the statutory authority to update its

guidance for district courts in defining "extraordinary and compelling reasons" after the passage

of the FIRST STEP Act. See § 3582(c)(1)(A) ("and that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission"). Further, the Court still

considers U.S.S.G. § 1B1.13 in informing its discretion under § 3582(c)(l)(A)(i). See supra at 7

(describing U.S.S.G. § IB 1.13 as providing "helpful guidance on the factors supporting

compassionate release"); see e.g. Dinning v. United States, 2020 WL 1889361, at *3 (E.D. Va.

Apr. 16, 2020)("[wjhile the provisions of U.S.S.G. § IB 1.13(2) are not binding on the Court, its

advisement that relief should be prohibited to a petitioner who poses an ongoing danger to the

community is controlling in the Court's resolution of the instant matter."). Based on the

foregoing, the Court finds that U.S.S.G. § IB 1.13 is helpful in advising its discretion pursuant to

§ 3582(c)(1)(A), while the compassionate release policies of the Bureau of Prisons are not.

D. Application of§ 3582(c)(l)(A)(i)

       After reviewing the relevant filings, the Court finds that Petitioner has demonstrated

extraordinary and compelling reasons that merit a sentence reduction on Counts 19 and 25. A



                                                10
Case 2:03-cr-00197-RAJ Document 337 Filed 07/22/20 Page 11 of 13 PageID# 1541




petitioner seeking compassionate release may offer a combination of factors to establish

extraordinary and compelling reasons for a sentence reduction, including relative youth at the

time of the sentence, "the incredible length of the mandatory sentence imposed," and the

disparity between individuals sentenced before and after the passage of the FIRST STEP Act, in

combination with one another and other factors. Maumau,2020 WL 806121, at *1.

       The sentence imposed on Petitioner for his stacked § 924(c) convictions was lawful and

mandatory when they were imposed, though the totality of the penalty was "far greater than was

necessary to achieve the ends ofjustice." McCoy, 2020 WL 2728225, at *5; Brown,411 F. Supp.

3d at 453; see also Deal v. United States, 508 U.S. 129(1993)(affirming the former practice of

"stacking" multiple § 924(c) convictions within the same indictment to impose the recidivist

enhancement within § 924(c)(l)(C)(i)). Additionally, Petitioner was a young man with a

nonviolent criminal history at the time of his offenses, making the application of such harsh

penalties designed for violent, recidivist offenders even more inappropriate. ECF No. 317 at

53-60 (listing a series of driving offenses and two marijuana possession offenses as the only

relevant criminal history). Further, the Court rejects the argument that all of the counts charged

against Petitioner should be considered against the applicable mandatory minimums in

evaluating requests for compassionate release. These hypothetical punishments highlight the

unreasonableness of indiscriminately applying mandatory minimum sentences as a general

matter and emphasize the wisdom of the Maumau court's inclusion of "the incredible length of

the sentence imposed" as a consideration in evaluating whether a petitioner has presented

extraordinary and compelling reasons for a sentence reduction. Maumau, 2020 WL 806121, at

*7. In this case, the Court must consider the application of mandatory minimums that are

actually relevant, as well as the discretion afforded by § 3582(c)(1)(A), which includes scrutiny



                                               II
Case 2:03-cr-00197-RAJ Document 337 Filed 07/22/20 Page 12 of 13 PageID# 1542




of the overall sentence length demanded by those mandatory minimums.

       Today, Petitioner would likely be subjected to less than half of the mandatory term that

was imposed in his original sentence. A disparity of over 200 months between Petitioner's

stacked sentence and a similarly situated defendant whose mandatory minimum sentences are not

stacked creates a disparity concerning the § 3553(a) factors, which require just punishment for

the relevant offenses. See § 3553(a)(2)(A). Accordingly, the Court must consider this factor in

examining whether Petitioner's request for relief, though it is not dispositive.

       Finally, Petitioner's rehabilitative efforts assist in forming an extraordinary and

compelling basis for relief. See supra III.A (listing Petitioner's vocational advancement, along

with his steady restitution payments). The Court is further persuaded that Petitioner is no longer

a danger to the community, as advised by U.S.S.G. § 1B1.13(2). See § 3553(a)(2)(C)(listing "to

protect the public from further crimes of the defendant" as a sentencing factor). Upon release.

Petitioner has strong incentives to continue working toward full payment of restitution and the

job skills to accomplish this objective. Moreover, Petitioner has a workable release plan, a job

upon release, and family support. ECF No. 327 at 13. The Court will also have the ability to

monitor any ingestion of drugs by Petitioner while he is on supervised release, as ordered in his

original criminal judgment.

       Petitioner was sentenced at just 21 years old to a mandatory 430 month term for crimes

for which he would face an advisory guidelines range of 214-225 months if sentenced today.

While none of the foregoing factors can independently support a sentence reduction, in

combination, Petitioner has established extraordinary and compelling reasons for a sentence

reduction in the aggregate. Specifically, Petitioner's relative youth at the time of the sentence,

the overall length of the sentence, the disparity between his sentence and those sentenced for



                                                 12
Case 2:03-cr-00197-RAJ Document 337 Filed 07/22/20 Page 13 of 13 PageID# 1543




similar crimes after the FIRST STEP Act, and his rehabilitative efforts form an extraordinary and

compelling basis for relief. Accordingly, the Court will reduce Petitioner's sentence on Counts

19 and 25 to consecutive terms of 84 months, to be served consecutively to his concurrent

sentences of 46 months on Counts 18 and 24. Therefore, Petitioner's total sentence is reduced to

a cumulative tenn of 214 months.

E. The Government's Motion to Hold Petitioner's Motion In Abeyance

       The Government's opposition to Petitioner's requested relief, as well as its disagreement

with the reasoning supporting the Court's grant of compassionate release to his codefendant, is

noted in its request for abeyance and its appeal of that case to the Fourth Circuit. ECF No. 333.

However, having found extraordinary and compelling reasons for a sentence reduction, the Court

finds no basis for the Government's request to delay relief under § 3582(c)(l)(A)(i).

                                       IV. CONCLUSION

       For the foregoing reasons. Petitioner's Motion is GRANTED. ECF No. 315. The

Government's Motion to Hold Petitioner's Motion in Abeyance is DENIED. ECF No. 333. The

Court hereby sentences Petitioner to a term of TIME SERVED. Petitioner shall serve a term of

supervised release as ordered in his criminal judgment. The Bureau of Prisons shall release

Petitioner within 10 days of the date of this Order.

       The Clerk is DIRECTED to send a copy of this Order to the Petitioner, the United States

Attorney, the United States Probation Office, the Federal Bureau of Prisons, and the United

States Marshals Service.


IT IS SO ORDERED


Norfolk. Virginia                                                 Raymond A.^ackson
July^ 2020                                                        United States District Judge


                                                13
